        Case 9:20-cv-00185-DWM Document 3 Filed 12/17/20 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

RALPH VERNON STRODTBECK,                            CV 20–185–M–DWM

                      Plaintiff,

vs.                                                         ORDER

TROOPER CONNER WAGER;
TROOPER DANIEL AMUNDSON;
BROADWATER COUNTY
ATTORNEY CORY SWANSON;
BROADWATER JUSTICE KIRK
FLYNN; STATE OF MONTANA; and
THIS STATE,

                      Defendants.


      On December 16, 2020, Plaintiff Ralph Vernon Strodtbeck, proceeding pro

se but not in forma pauperis, filed the present complaint—styled as an “Original

Bill in Equity”—against two troopers with the Montana Highway Patrol, the

Broadwater County Attorney, a Justice of the Peace, the State of Montana, and

“This State.” (Doc. 1.) Strodtbeck alleges that by issuing statutory citations

against him when he was pulled over on March 16, 2020, the defendants

“trespass[ed]” upon “RALPH VERNON STRODTBECK an

UNINCORPORATED PRIVATE ESTATE TRUST,” which they lacked

jurisdiction to do under Article 1, Section 10 of the United States Constitution.


                                          1
        Case 9:20-cv-00185-DWM Document 3 Filed 12/17/20 Page 2 of 4



(See id. at 1.) He therefore seeks money damages in excess of ten million dollars

per defendant, “an injunction for defendants to cease and desist from any further

legal action and dismiss their on-going cases immediately,” and a “decree” that he,

as the Trust, “is not subject to Statutory law against the whole world.” (Id. at 2.)

Because the Complaint is obviously frivolous on its face, it is dismissed for lack of

subject matter jurisdiction.

      A frivolous complaint “lacks an arguable basis either in law or in fact.”

Neitzke v. Williams, 490 U.S. 319, 325 (1989). District courts are empowered to

dismiss complaints that present “obviously frivolous” allegations, even where the

plaintiff is not proceeding in forma pauperis. Franklin v. Murphy, 745 F.2d 1221,

1227 n.6 (9th Cir. 1984) (“A paid complaint that is ‘obviously frivolous’ does not

confer subject matter jurisdiction . . . and may be dismissed sua sponte before

service of process.”). “Dismissal for lack of subject-matter jurisdiction because of

the inadequacy of the federal claim is only proper when the claim is so

insubstantial, implausible, foreclosed by prior decisions of this Court, or otherwise

completely devoid of merit as not to involve a federal controversy.” Steel Co v.

Citizens for a Better Envt., 523 U.S. 83, 89 (1998) (internal quotation marks

omitted). That is the case here.

      Assuming the facts of Strodtbeck’s complaint to be true (i.e., that he was

pulled over by the Montana Highway Patrol on March 16, 2020, and they issued

                                          2
        Case 9:20-cv-00185-DWM Document 3 Filed 12/17/20 Page 3 of 4



citations that resulted in proceedings before the Broadwater County Justice of the

Peace), the premise of his allegation is that he, as an “unincorporated trust,” is

immune from citation pursuant to Article I, section 10 of the Constitution. Article

I, Section 10 imposes certain prohibitions on the states to prevent intrusion on

individual rights and the enumerated powers of the federal government. Among

other things, it prohibits states from issuing money, entering treaties, or “impairing

the Obligation of Contracts.” It does not, however, “operate to obliterate the police

power of the States.” Allied Structural Steel Co. v. Spannaus, 438 U.S. 234, 241

(1978). It is therefore unclear what bearing, if any, this has on the Montana

Highway Patrol’s issuance of citations to persons operating motor vehicles on

highways within the State. To the extent the argument is premised on Strodtbeck’s

belief that his citizenship is a “contractual” trust relationship between him and the

federal government with which the state of Montana cannot interfere, that

argument lacks any basis in fact or in law. See In re Dominick, 2020 WL 1173505,

at *2 (N.D. Cal. Feb. 20, 2020) (discussing and rejecting the contractual trust

concept). Strodtbeck’s complaint neither alleges, nor can be fairly read to allege, a

violation of a Constitutional right or claim over which this Court has subject matter

jurisdiction. Because Strodtbeck’s claim is so “completely devoid of merit as not

to involve a federal controversy,” Steel Co., 523 U.S. at 89, dismissal without

further process is appropriate, Franklin v. State, 662 F.2d 1337, 1342–43 (9th Cir. 1981).

                                           3
        Case 9:20-cv-00185-DWM Document 3 Filed 12/17/20 Page 4 of 4



      Accordingly, IT IS ORDERED that the case is DISMISSED WITH

PREJUDICE, meaning there is no conceivable factual or legal means to proceed on

plaintiff’s contractual trust theory. The plaintiff shall not serve the complaint and

summonses on the defendants. If the Complaint has been served, the defendants

need not file a responsive pleading. The Clerk of Court is directed to enter

judgment consistent with this order and close the case.

                  17thday of December 2020.
      DATED this ___



                                        ___________________________  11:50 AM
                                        Donald W. Molloy, District Judge
                                        United States District Court




                                          4
